

113 HR 3870 IH: Superfund Reinvestment Act
U.S. House of Representatives
2014-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3870IN THE HOUSE OF REPRESENTATIVESJanuary 14, 2014Mr. Blumenauer (for himself, Mr. Holt, Mr. Pallone, Mr. Nadler, Ms. Schwartz, Mr. Conyers, Ms. Shea-Porter, Mr. Pascrell, Ms. Lee of California, Mr. Schiff, Mr. Connolly, Mr. Moran, Mr. Grijalva, Mr. Huffman, Ms. McCollum, and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Transportation and Infrastructure, Energy and Commerce, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the use of funds in the Hazardous Substance Superfund for the purposes for which they were collected, to ensure adequate resources for the cleanup of hazardous substances under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, and for other purposes.1.Short titleThis Act may be cited as the Superfund Reinvestment Act.2.Use of Hazardous Substance Superfund for cleanup(a)Availability of amountsSection 111 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9611) is amended—(1)in subsection (a) by striking For the purposes specified and all that follows through for the following purposes: and inserting the following: The amount in the Hazardous Substance Superfund established under section 9507 of the Internal Revenue Code of 1986 shall be available, without further appropriation, to be used for the purposes specified in this section. The President shall use such amount for the following purposes:; and(2)in subsection (c)—(A)by striking Subject to such amounts as are provided in appropriations Acts, the each place it appears and inserting The; and(B)in paragraph (12) by striking to the extent that such costs and all that follows through and 1994.(b)Amendment to the Internal Revenue CodeSection 9507 of the Internal Revenue Code of 1986 is amended—(1)by striking appropriated to in subsection (a)(1) and inserting made available for;(2)by striking appropriated in subsection (b) and inserting transferred;(3)by striking , as provided in appropriations Acts, in subsection (c)(1); and(4)by striking December 31, 1995 in subsection (d)(3)(B) and inserting December 31, 2023.3.Budgetary treatment of Hazardous Substance SuperfundNotwithstanding any other provision of law, the receipts and disbursements of the Hazardous Substance Superfund established in section 9507 of the Internal Revenue Code of 1986—(1)shall not be counted as new budget authority, outlays, receipts, or deficit or surplus for purposes of—(A)the budget of the United States Government as submitted by the President;(B)the congressional budget (including allocations of budget authority and outlays provided therein);(C)the Balanced Budget and Emergency Deficit Control Act of 1985; or(D)the Statutory Pay-As-You-Go Act of 2010;(2)shall be exempt from any general budget limitation imposed by statute on expenditures and net lending (budget outlays) of the United States Government; and(3)shall be available only for the purposes specified in section 111 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9611).4.Extension of Superfund taxes(a)Excise taxesSubsection (e) of section 4611 of the Internal Revenue Code of 1986 is amended to read as follows:(e)Application of hazardous substance superfund financing rateThe Hazardous Substance Superfund financing rate under this section shall apply after December 31, 1986, and before January 1, 1996, and after the date of the enactment of the Superfund Reinvestment Act and before January 1, 2024..(b)Corporate environmental income taxSubsection (e) of section 59A of such Code is amended to read as follows:(e)Application of taxThe tax imposed by this section shall apply to taxable years beginning after December 31, 1986, and before January 1, 1996, and to taxable years beginning after the date of the enactment of the Superfund Reinvestment Act and before January 1, 2024..(c)Technical amendments(1)Subsection (b) of section 4611 of such Code is amended—(A)by striking or exported from in paragraph (1)(A);(B)by striking or exportation in paragraph (1)(B); and(C)by striking and exportation in the heading thereof.(2)Paragraph (3) of section 4611(d) of such Code is amended—(A)by striking or exporting the crude oil, as the case may be and inserting the crude oil; and(B)by striking or exports in the heading thereof.5.Applicability(a)In generalExcept as provided in subsections (b) and (c), this Act (including the amendments made by this Act) shall apply to fiscal years beginning after September 30, 2014.(b)Excise taxesThe amendments made by sections 4(a) and 4(c) shall take effect on the date of the enactment of this Act.(c)Income taxThe amendment made by section 4(b) shall apply to taxable years beginning after the date of the enactment of this Act.